Citation Nr: 1810329	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

The Veteran represented by:  Marc Whitehead, Attorney at Law


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the May 2014 substantive appeal, the Veteran waived his right to a hearing.  The undersigned Veterans Law Judge has been assigned to this appeal pursuant to 38 C.F.R. § 19.3(a). 

This matter was previously before the Board in January 2016, at which time it was remanded for further evidentiary development.  Review of the record shows the RO has substantially complied with the Board's January 2016 remand directives and appellate consideration may proceed.  Stegall v. West, 11 Vet. App. 268 (1998).
 

FINDINGS OF FACT

1.  The Veteran was diagnosed with hepatitis C many years after military service.  

2.  The Veteran's hepatitis C is less likely than not etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.
38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The regulations pertinent to this decision were previously provided to the Veteran in the March 2014 Statement of the Case and October 2017 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so.  

I.  Duties to Notify and Assist

In the May 2014 substantive appeal, the Veteran's attorney submitted a generalized statement preserving all due process or duty to assist errors for appeal; however neither the Veteran nor his attorney has alleged any specific errors with regard to VA's duty to notify or assist.  Nevertheless, the Board finds that VA's duty to notify was satisfied by an October 2010 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist in gathering documentary evidence and VA examinations/medical opinions has also been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).  The Veteran's service treatment/personnel records, private medical records, Social Security disability records, and VA medical records have been obtained and appear to be complete.  The Veteran has not identified any outstanding documentary evidence relevant to this appeal.

All VA examinations of the Veteran's hepatitis C condition, including the June 2016 VA examination, its August 2016 addendum medical opinion, the October 2017 VA medical opinion, and all respective reports are adequate for adjudication purposes because they provided sufficient detail enabling the Board to make a fully informed determination based on the Veteran's relevant medical history and lay assertions.  Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007).  Neither the Veteran nor his attorney has raised any issued regarding the adequacy of the VA examinations/medical opinions of record. 

Having determined that VA has satisfied its duties to notify and assist, there is no prejudice to the Veteran in adjudicating this appeal on the merits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service-Connection Claim

Although the exact date of diagnosis is not found in the record, the Veteran has consistently maintained that he was diagnosed with hepatitis C in approximately 1999/2000.  Further, it is unclear from the record when the Veteran initially contracted the disease.  He asserts that he was infected with the hepatitis C virus as a result of air gun inoculations he received in conjunction with his military service.  See January 2012 statement.

Generally, service connection requires credible evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease incurred during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


A.  Current Disability

The presence of a current hepatitis C disability is not in dispute.  The June 2016 and October 2017 VA examiners have concluded the Veteran has experienced a current hepatitis C disability within the appeals period.  Such a contention is further supported by the Veteran's VA treatment notes which document a chronic hepatitis C infection.  Thus, the remaining inquiry is whether there was in-service injury (risk factor) and whether this hepatitis C infection is etiologically related to service.

B.  In-service incurrence of disease or injury

Regarding the second element of a service connection claim, the Board does not find probative evidence of record establishing that the Veteran's hepatitis C infection was incurred during his period of active duty.

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (TL 01-02, April 17, 2001).  Other medically recognized risk factors exist, as noted by the October 2017 VA examiner, discussed infra.

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. See FL 04-13.

During the pendency of the appeal, all VA Fast and Training Letters, including those cited above, were rescinded and summaries incorporated into VA's Adjudication Manual, M21-1.  The Adjudication Manual currently contains provisions similar to those in the Fast and Training Letters cited above.  See M21-1, III.iv.4.H.2 (January 11, 2018).

Here, although the Veteran has claimed in-service exposure to the hepatitis C virus through "air injection gun" inoculation, the evidence does not support the Veteran's assertion.  The Veteran's service treatment notes do not contain any evidence establishing that the Veteran was administered vaccinations during his period of active duty.  In addition to this absence, the Veteran's service treatment records are silent for any symptoms suggestive of vaccination side effects or reactions that could help corroborate his claims of in-service vaccinations.  Moreover, the Veteran's service treatment records are negative for any symptoms, diagnoses, or treatment for any of the hepatitis variants.  Indeed, a separation report of medical examination from March 1981 indicated that the Veteran had normal clinical evaluations of all his systems. 

Based on the foregoing, the Board concludes that the lack of contemporaneous medical evidence of in-service vaccinations or hepatitis C symptoms weighs against the Veteran's assertion that he was infected with the hepatitis C virus through air gun injections administered in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility).

The Board also cannot disregard the lengthy period between the Veteran's separation from service and when he was first diagnosed with hepatitis C.  Indeed, there were no complaints of, or treatment for hepatitis C symptoms until 1999/2000.  This long lapse of time (approximately 18 years after separation from active service) provides limited evidence against a finding that any current hepatitis C had its onset during or is otherwise etiologically related to the Veteran's service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

In light of the above, the Veteran has not satisfied the second element of service connection and his claim must be denied.  Shedden, 381 F.3d 1166-1167. 

C.  Medical Nexus

Despite the absence of credible evidence establishing an in-service incurrence of hepatitis C, the Veteran was given two VA examinations to assess the etiology of his hepatitis C condition-the June 2016 examiner issued a positive nexus opinion, whereas the October 2017 examiner issued a negative nexus opinion.  In its role as factfinder, the Board has the duty to weigh competing opinions and their bases, and determine which to accept as the most persuasive.  See Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010) (determining that the Board has duty to weigh and analyze all the evidence of record (citing Burger v. Brown, 5 Vet. App. 340, 342 (1993))).  Having reviewed and compared both nexus opinions, the Board finds the October 2017 negative nexus opinion to be more probative, as supported by the analysis below.  

The June 2016 VA examiner's positive nexus opinion is entitled to lesser probative value because it is impermissibly based on speculation.  In the examination report, the examiner wrote, "If many service members were vaccinated from air gun injection which was not cleaned properly, transmission of hepatitis C can occur."  The examiner's use of assumptions negates the legal adequacy of the opinion and renders it as mere speculation insufficient to substantiate a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence of any such relationship); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The June 2016 examination report was also conclusory without any supporting explanation or rationale.  A medical opinion that is unsupported by a coherent rationale is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(most of the probative value of a medical opinion comes from its reasoning; a medical opinion that contains only data and conclusions is accorded no weight).  In an attempt to cure this defect, the RO requested that the June 2016 VA examiner support her opinion with evidence such as medical studies or treatises.  In August 2016, the VA examiner responded by reaffirming her positive nexus opinion, stating in relevant part "being that there is no history of tattoos, IV drug use, potential sexual transmission, or blood transfusion, and as it is conceded plausible that hepatitis C could be transmitted via jet injector, it is at least as likely as not (50% probability or greater) that the hepatitis C was transmitted via jet injector."  

The VA examiner declined to support her medical opinion with medical studies or treatises, as requested.  Additionally, her opinion failed to adequately consider the Veteran's risk factors for hepatitis C as documented in the record.  For instance, regarding the Veteran's drug use the VA examiner limited her analysis to the fact that the Veteran had never engaged in intravenous drug use, despite evidence of record that the Veteran smoked crack cocaine routinely from age 17 to 23, for which the sharing of crack pipes is a known hepatitis C risk factor.  See October 2017 VA examiner's report, reference #2.  Additionally, the VA examiner concluded that the Veteran was not infected with the hepatitis C virus through sexual transmission, without acknowledging or discussing the fact that the record contained evidence stating the Veteran was sexually abused by his brother during his adolescence.  See e.g., June 2016 lay evidence.  As such, the VA examiner did not provide a "full discussion of all modes of [potential] transmission" documented in the record, as suggested by FL 04-03.  These factors severely diminish the evidentiary value afforded to the June 2016 VA examiner's opinion and associated August 2016 addendum report.  

On the contrary, the October 2017 VA examiner's opinion is afforded significant evidentiary weight due to its comprehensiveness, as evidenced by a thorough review of the record and reference to scientific literature.  Attached to the back of the VA examiner's examination report was a list of seven scientific research articles discussing the transmission of hepatitis C relevant to the Veteran's service connection claim.  The VA examiner found that "there [was] no credible medical evidence in the literature to substantiate a causal relationship between hepatitis C and air gun immunizations."  To support this opinion, the VA examiner cited a VA cooperative study which examined risk factors for hepatitis C in a large sample of Veterans.  No association was found between hepatitis C virus transmission and military related exposures such as air gun injections.   This same study indicated that there had been no documented cases of hepatitis C virus transmission attributed to air gun inoculation.  See October 2017 VA examiner's report, reference #1.

To the extent that the Veteran's private and VA treatment records reference air gun injections as the source of the Veteran's hepatitis C infection, the October 2017 VA examiner found these notations to be no more than a recording of the Veteran's own subjective medical history.  Accordingly, such evidence is of a no probative weight.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Contrary to the Veteran's attorney's assertions, the Veteran's treating VA clinicians have on numerous occasions described the etiology of the Veteran's hepatitis C infection as "unclear."  See 09/09/13, 09/21/13, 11/06/13 VA treatment records. 

The October 2017 VA examiner also addressed the Veteran's attorney's assertion that the record lacked any plausible connection or explanation for the Veteran's infection with the hepatitis C virus other than air gun injection.  See May 2014 appellate brief.  Aside from the fact that scientific literature has not listed air gun injections as a risk factor for transmission of the hepatitis C virus or that no documented case of hepatitis C transmission have been attributed to air gun injection, the VA examiner noted other known risk factors documented in the record.  For instance, in addressing the June 2016 VA examiner's opinion, the October 2017 VA examiner noted that the previous examiner failed to adequately discuss the Veteran's history of sexual abuse or prior alcohol/crack cocaine abuse.  

The October 2017 VA examiner then methodically cited to medical research showing "crack pipe sharing is a risky practice that has been associated with the transmission of hepatitis C and other harms."  See October 2017 VA examiner's report, reference #2.  Other research suggested that "the common use and sharing of hazardous makeshift paraphernalia [for smoking crack cocaine]...may be associated with oral injury and blood-borne virus (BBV)-e.g., hepatitis C virus-transmission amongst users.  See October 2017 VA examiner's report, reference #3.  Another research article established that surprisingly high rates of hepatitis C viral infections have been found in patients with alcohol abuse, even in the absence of other risk factors for infection.  See October 2017 VA examiner's report, reference #5.  Citing another research article, in reference to the Veteran's reported sexual abuse by his brother; the October 2017 VA examiner noted that male-to-male sexual contact is a known risk factor for infection with the hepatitis C virus.  See October 2017 VA examiner's report, references #6-7.

All in all, the October 2017 VA examiner concluded her negative nexus opinion with the following summary:

...It is my opinion that biological plausibility of hepatitis C virus transmission via air gun inoculation does not meet the VA criteria of being at least 50 percent likely of causing the hepatitis C virus infection in this Veteran.  Multiple factors in the Veteran's history have a strong association with hepatitis C virus infection.  The [June 2016 VA examiner] did not recognize the significance of the non-intravenous drug use risk factors in the development of hepatitis C virus in her rationale, which did not provide any supporting references.  References provided by the Veteran did not report air gun injectors cause hepatitis C infection.  Additionally, this Veteran has provided discrepant details over time, suggesting his reliability as an accurate historian is questionable.  Based on this evidence collectively, it is this examiner's opinion that it is less likely than not that the currently diagnosed hepatitis C status post liver transplant and cirrhosis of the liver with liver cancer was caused by the air injection gun during service.

As the October 2017 VA examiner's opinion has been found to be the most probative nexus evidence of record, as analyzed above, the Veteran has not satisfied the medical nexus element of a service connection claim under Shedden, 381 F.3d 1166-1167.

III.  Additional Considerations

In adjudicating this appeal, the Board has considered the lay evidence submitted on the Veteran's behalf, to include the articles discussing awareness for male sexual abuse.  See June 2016 lay evidence.  This evidence is not relevant to establishing any of the elements of a service connection claim.  Accordingly, it has been afforded no evidentiary weight.

The Veteran's attorney has also cited two prior Board decisions granting service connection for hepatitis C due to air gun inoculations as supporting evidence in this matter.   See May 2014 appellate brief.  However, these prior Board decisions are irrelevant as the Board has already determined herein that the Veteran's claims of receiving air gun injections are not credible.  Additionally, Board decisions are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran, based on entirely different evidence.  38 C.F.R. § 20.1303 (2017).  The Board decision in this claim, as in every other claim, rests on the specific facts of the case at hand.  McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009). 

In support of the claim, the Veteran's attorney also submitted an excerpt of an article indicating that "[a] research project headed by Lawrence Deyton, MSPH, MD, the Director of Aids/Hepatitis at the United States Department of Veterans Affairs in Washington, D.C., said in part 'Anyone who had inoculations with the jet injector is at risk of having hepatitis C and should be tested.'  Research indicates that the hepatitis C virus still exists on medical instruments after cleaning with many solutions."

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.   Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

The article excerpt submitted by the Veteran's attorney was not accompanied by evidence definitively proving the Veteran received air gun injections in service or by the opinion of any competent medical expert linking the Veteran's hepatitis C to any confirmed in-service inoculations.  Thus, the medical article submitted by the Veteran's attorney is insufficient to establish the required medical nexus opinion for causation.

The Board has also considered the Veteran's lay assertions relating his hepatitis C to the immunizations allegedly administered in service.  See January 2012 statement.  As discussed supra, the Board does not find the Veteran's contentions to be credible.  See section II.B, supra.   However, even if his contentions were credible, the Veteran is not competent to relate air gun injections to a subsequent hepatitis C infection, as he lacks the requisite medical training and expertise necessary to opine on complex medical matters such as the diagnosis or etiology of a medical condition.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

Additionally, the Veteran stated that he read studies showing high rates of hepatitis C infections in veterans around the time he was allegedly inoculated.  See January 2012 statement.  Yet, the Veteran did not submit the studies he referenced for evidentiary consideration; and further, the October 2017 VA examiner's extensive search of medical literature did not reveal any studies documenting an association between the transmission of hepatitis C virus and air gun injections.  Consequently, the Board affords the Veteran's lay assertions de minimis evidentiary weight.  

IV.  Conclusion 

The Veteran has failed to establish the in-service incurrence of disease or injury and medical nexus prongs of a service connection claim.  Shedden, 381 F.3d 1166-1167.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of credible support for the Veteran's theory, preponderates against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the preponderance of the evidence is against the claim of service connection for hepatitis C, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, as stated previously, the Board finds that the evidence in this case does not reach the level of equipoise.  Unfortunately, the Board concludes that service connection is not warranted at this time.

ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


